 1                                                                     The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9 DWIGHT FARROW,                                        CASE NO. 2:19-cv-01158-TSZ
10                                                       STIPULATED MOTION TO EXTEND
                                   Plaintiff,
                                                         INITIAL SCHEDULING DATES AND
11                         v.                            ORDER
12 UNITED STATES OF AMERICA,
13
                                   Defendant.
14
15          COMES NOW Plaintiff, Dwight Farrow, by and through his attorneys, Gregory S.
16 Colburn and Matthew D. Dubin, and Defendant, United States of America, through its counsel,
17 Tricia Boerger, Assistant United States Attorney, in this stipulated motion to extend the initial
18 scheduling dates in this matter by 30 days as follows:
19                  Deadline for FRCP 26(f) Conference:                          10/23/2019

20                  Initial Disclosures Pursuant to FRCP 26(a)(1):               10/30/2019
                    Combined Joint Status Report and Discovery
21
                    Plan as Required by FRCP 26(f) and Local
22                  Civil Rule 26(f):                                            11/06/2019
23          This extension is necessary because the United States filed a notice of appearance and
24 answer only three days ago on October 1, 2019. As such, the parties have not been in a position
25 to meaningfully participate in a discovery conference, prepare initial disclosures or a discovery
26 plan. The parties are requesting a 30-day extension of time of the initial scheduling dates to
27 allow them adequate time to review the initial pleadings and participate meaningfully in the
28 FRCP 26 process.
     STIPULATED MOTION TO EXTEND                                        United States Attorney’s Office
     INITIAL SCHEDULING DATES                                            700 Stewart Street, Suite 5200
     AND ORDER - 1                                                         Seattle, Washington 98101
     2:19-cv-01158-TSZ                                                        (206) 553-7970
1          DATED this 4th day of October, 2019.
2          SO STIPULATED

3                                            Respectfully submitted,

4
                                             s/
5
                                             Gregory S. Colburn, WSBA #41236
6                                            Colburn Law
                                             22500 SE 64th Place, Suite 200
7                                            Issaquah, WA 98027
8                                            Telephone: (206) 919-3215
                                             Email: greg@colburnlaw.com
9                                            Of Attorneys for Plaintiff Dwight Farrow
10
11
12                                           s/
                                             Matthew D. Dubin, WSBA #25378
13
                                             Law Offices of Matthew D. Dubin
14                                           520 Pike Street, Suite #1425
                                             Seattle, WA 98101
15                                           Telephone: 206-720-1501
16                                           Email: matt@dublinlawoffice.com
                                             Of Attorneys for Plaintiff Dwight Farrow
17
18                                           BRIAN T. MORAN
19                                           United States Attorney

20
                                             s/ Tricia Boerger
21
                                             TRICIA BOERGER, WSBA #38581
22                                           Assistant United States Attorney
                                             Western District of Washington
23                                           United States Attorney’s Office
24                                           700 Stewart Street, Suite 5220
                                             Seattle, Washington 98101-1271
25                                           Phone: 206-553-7970
                                             Email: tricia.boerger@usdoj.gov
26                                           Attorney for the United States of America
27
28
     STIPULATED MOTION TO EXTEND                                  United States Attorney’s Office
     INITIAL SCHEDULING DATES                                      700 Stewart Street, Suite 5200
     AND ORDER - 2                                                   Seattle, Washington 98101
     2:19-cv-01158-TSZ                                                  (206) 553-7970
1                                                  ORDER
2           Pursuant to the parties’ motion, docket no. 7, and the parties having stipulated and
3
     agreed, and the Court finding good cause, it is hereby ORDERED that the initial scheduling
4
     dates in this matter shall be revised as follows:
5
6                   Deadline for FRCP 26(f) Conference:                          10/23/2019

7                   Initial Disclosures Pursuant to FRCP 26(a)(1):               10/30/2019

8                   Combined Joint Status Report and Discovery
                    Plan as Required by FRCP 26(f) and Local
9                   Civil Rule 26(f):                                            11/06/2019
10
11          Dated this 10th day of October, 2019.

12
13
14
                                                         A
                                                         Thomas S. Zilly
15                                                       United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND                                        United States Attorney’s Office
     INITIAL SCHEDULING DATES                                            700 Stewart Street, Suite 5200
     AND ORDER - 3                                                         Seattle, Washington 98101
     2:19-cv-01158-TSZ                                                        (206) 553-7970
